
	
		I
		112th CONGRESS
		1st Session
		H. R. 2132
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mrs. Lowey (for
			 herself and Mr. Israel) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To require the Food and Drug Administration to finalize a
		  standard for broad-spectrum protection in sunscreen products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Skin Cancer Prevention, Education, and
			 Consumer Right-To-Know Act.
		2.FindingsThe Congress finds as follows:
			(1)Skin cancer is a
			 growing epidemic in the United States with more than 1,000,000 new cases
			 diagnosed each year.
			(2)About 10,000
			 Americans die each year from skin cancer.
			(3)The most deadly
			 form of skin cancer, melanoma, has tripled among Caucasians since 1980.
			(4)One in five
			 Americans and one in three Caucasians will develop skin cancer in the course of
			 a lifetime.
			(5)A
			 person’s risk for skin cancer doubles if he or she has had five or more
			 sunburns.
			(6)More than 90
			 percent of all skin cancers are caused by sun exposure, yet fewer than 33
			 percent of adults, adolescents, and children routinely use sun
			 protection.
			(7)Most skin cancer
			 is caused by prolonged exposure to the ultraviolet rays from the sun. This
			 invisible radiation is classified as UVA radiation and UVB radiation.
			(8)UVB radiation is
			 the chief cause of sunburn and skin cancer.
			(9)UVA radiation is
			 more constant, year-round, and penetrates the skin more deeply, causing both
			 premature aging and skin cancer.
			(10)Current United
			 States sunscreen standards set by the Food and Drug Administration (FDA)
			 require protection from UVB radiation but not UVA radiation.
			(11)The current
			 United States sunscreen standards provide a false sense of security to
			 Americans, since their sunscreen is protecting successfully against sunburn,
			 but not adequately against other forms of skin damage, including skin cancers.
			 Consumers may wrongly believe that their sunscreen is sufficiently protecting
			 them and therefore stay in the sun longer.
			3.Effective date
			 for rule relating to sunscreen drug products for over-the-counter human
			 useNotwithstanding subchapter
			 II of chapter 5, and chapter 7, of title 5, United States Code (commonly known
			 as the Administrative Procedure Act) and
			 any other provision of law, the proposed rule issued by the Commissioner of
			 Food and Drugs entitled Sunscreen Drug Products for Over-the-Counter
			 Human Use; Proposed Amendment of Final Monograph, 72 Fed. Reg. 49070
			 (August 27, 2007), shall take effect on the date that is 180 days after the
			 date of enactment of this Act, unless such Commissioner issues the final rule,
			 which includes formulation, labeling, and testing requirements for both
			 ultraviolet B (UVB) and ultraviolet A (UVA) radiation protection, before such
			 effective date.
		4.Education
			(a)EducationThe
			 Secretary of Health and Human Services shall implement a general, nationwide
			 education campaign identifying the risks posed by sun exposure without the use
			 of a sunscreen providing broad-spectrum protection.
			(b)ContentsThe education campaign under this section
			 shall be designed to increase the level of knowledge and awareness among the
			 general public of the causes of skin cancer, the risks posed by unprotected sun
			 exposure, the respective roles of ultraviolet B (UVB) and ultraviolet A (UVA)
			 radiation in the development of skin cancer, the effective application of
			 sunscreen, and the promulgation under section 3 of the standard requiring
			 broad-spectrum protection in sunscreen products.
			(c)DurationThe
			 education campaign under this section shall be implemented for not less than
			 one year.
			
